Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: allowance of claims 1-4 is indicated as none of the cited prior art discloses or suggests an electronic control device having a memory and controlling said electric actuator based on the signals of said rotary encoder such that said plunger is moved from a filling position for the coffee grounds, while the coffee grounds are being compressed, to a brewing position and then to an ejection position for a coffee compact formed in said brewing chamber by a brewing process, said electronic control device first moves said plunger against said stop in the ejection position for calibrating said rotary encoder, then moves said plunger from the -14-R&K-P6446D ejection position by a predetermined distance in a downward direction to the filling position, a length of the predetermined distance corresponding to a first number of pulses of said rotary encoder stored in said memory of said electronic control device, and in that after a predetermined filling time said electronic control device moves said plunger in an upward direction by a second distance to the brewing position, a length of the second distance corresponding to a second number of pulses of the rotary encoder stored in the memory, and in that after a predetermined brewing period said electronic control device moves said plunger a third distance back to the ejection position from the brewing position, and in the ejection position, the coffee compact is removed by said plunger upon opening said lid, by means of said ejector mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/31/2022